Citation Nr: 1041753	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  06-26 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to reopen 
the claim for service connection for myositis in the lumbar 
region.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and the appellant's wife


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran had active military service from September 1966 to 
September 20, 1968. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The Veteran and his spouse presented testimony before the 
undersigned Veterans Law Judge at the RO in October 2007.  A 
transcript of this hearing has been associated with the veteran's 
VA claims folder.  

A January 2008 Board decision denied service connection for 
peripheral neuropathy of lower extremities and service connection 
for peripheral neuropathy of the left upper extremity.  The 
issues of service connection for right ear hearing loss, 
degenerative joint disease of the right knee, and degenerative 
joint disease of the left knee, as well as reopening of a claim 
for service connection for myositis of the lumbar region were 
remanded.  In that decision is was noted that, by virtue of 
testimony at the October 2007 travel Board hearing before the 
undersigned, a transcript of which is on file, the Veteran had 
raised the issue of an increase rating for his service-connected 
left ear hearing loss.  See page 15 of the hearing transcript.  
This issue was referred back to the RO.  

Thereafter, a March 2009 rating decision granted service 
connection for hearing loss in the right ear and, together with 
the service-connected hearing loss in the left ear, assigned a 
noncompensable disability rating.  Also, service connection was 
granted for residuals of a right knee replacement (previously 
diagnosed as degenerative joint disease of the right knee) and 
service connection was granted for residuals of a left knee 
replacement (previously diagnosed as degenerative joint disease 
of the left knee).  Schedular ratings for each knee disorder were 
assigned before and after the assignment of 100 percent temporary 
total ratings for each knee disorder based on need for 
convalescence.  The Veteran did not file a Notice of Disagreement 
(NOD) with the determinations of the March 2009 rating decision 
and, thus, the only remaining issue is whether the application to 
reopen the claim for service connection for myositis in the 
lumbar region should be granted. 

In April 2009 the Veteran submitted a copy of an award letter 
notifying him that he was entitled to Social Security 
Administration (SSA) disability benefits effective in January 
2005.  In an attachment he claimed that he was "100%" due to 
his service-connected PTSD and knee disorders.  A March 2009 
rating decision reflects that the Veteran had a combined 
disability rating of 80 percent.  The Board construes this to be 
a claim for a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU 
rating).  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) and 
Comer v. Peake, 552 F.3d 1362, 1366 (Fed.Cir. 2009).  

This issue has not been adjudicated by the RO.  Therefore, the 
Board does not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

The issues of entitlement de novo consideration of the claim for 
service connection for a low back disorder is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed rating action of October 1969, of which the 
Veteran was notified the next month, denied service connection 
for myositis of the lumbar region.  That decision is final.  

2.  The evidence received since the rating action of October 
1969, when considered together with the evidence previously on 
file, relates to an unestablished fact and raises a reasonable 
possibility of claim substantiation.  




CONCLUSIONS OF LAW

1.  The unappealed rating action of October 1969, which denied 
service connection for myositis of the lumbar region and of 
which the Veteran was notified, is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2009).  

2.  The new and material evidence, when considered with the old 
evidence, is sufficient to reopen the claim for service 
connection for myositis of the lumbar region.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant 
in developing information and evidence necessary to substantiate 
a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159. 

Duty to Notify

When a complete or substantially complete application for 
benefits is received, VA will notify the claimant of: (1) any 
information and medical or lay evidence needed to substantiate 
the claim, and (2) what portion thereof VA will obtain, and (3) 
what portion the claimant is to provide (Type One, Type Two, and 
Type Three, respectively).  38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

In a new and material evidence claim, the notice must include the 
evidence and information that is necessary to reopen the claim 
and the evidence and information that is necessary to establish 
the underlying claim for the benefit sought.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

The VCAA notice was intended to be provided before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The Veteran was provided with pre-adjudication VCAA notice by 
letter, dated in September 2005.  He was notified of the evidence 
needed to substantiate a claim of service connection, namely, 
evidence of an injury, disease, or event causing an injury or 
disease during service; evidence of current disability; and 
evidence of a relationship between the current disability and the 
injury, disease, or event causing an injury or disease during 
service.  He was also notified that VA would obtain service 
records, VA records, and records from other Federal agencies, and 
that he could submit private medical records or authorize VA to 
obtaining private medical records on his behalf.  

The Veteran was informed of the reason for the prior RO denial of 
the claim and what was needed to reopen the claim by RO letter of 
February 2008, pursuant to the Board's January 2008 remand, all 
in compliance with the holding in Kent, Id.  Also, the Veteran 
was informed of the governing law and regulations concerning 
effective dates and the assignment of disability ratings by RO 
letters in March 2007 and June 2007.  See Dingess, Id.  

Moreover, as the application to reopen the claim of service 
connection for myositis of the lumbar region is denied, no 
disability rating and effective date will be assigned as a matter 
of law.  Therefore, there can be no possibility of any prejudice 
to the Veteran with respect to any defect in the VCAA notice 
required under Dingess at 19 Vet. App. 473.  See VAOPGCPREC 8-
2003 (Dec. 22, 2003); Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007) and Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

As for content of the VCAA notice, the documents substantially 
comply with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and, of Pelegrini, supra (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the five 
elements of a service connection claim), aff'd Hartman v. 
Nicholson, 483 F.3d 1311, 2007 WL 1016989 (C.A. Fed. 2007); and 
of Kent v. Nicholson, 20 Vet. App. 1 (2006). 

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of the 
claims.  The RO has obtained the Veteran's service treatment 
records as well as his postservice VA treatment records.  
Further, the RO has obtained private clinical records.   

The Veteran testified at a personal Travel Board hearing in 
October 2007 before the undersigned Veterans Law Judge. 

As to the application to reopen the claim for service connection 
for myositis of the lumbar region, under the duty to assist, a VA 
medical examination or medical opinion is not authorized unless 
new and material evidence is first presented and that is not the 
case here.  Generally see 38 C.F.R. § 3.159(c)(4)(iii). 

The Veteran has not identified any additionally available 
evidence for consideration in his appeal.  As there is no 
indication that he was unaware of what was needed for claim 
substantiation nor any indication of the existence of additional 
evidence for claim substantiation, the Board concludes that there 
has been full VCAA compliance.  



Principles of Service Connection

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support the 
claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(b).  

Where a veteran has served 90 days or more, service incurrence 
may be presumed for certain chronic diseases, including 
arthritis, if arthritis is manifested to a compensable degree 
within the year after service.  38 U.S.C.A. §§ 1112, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection requires that there be (1) medical evidence of 
a current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

New and Material Evidence

In a rating decision in October 1969, the RO denied the Veteran's 
claim of service connection for myositis of the lumbar region on 
the basis that inservice medical records were negative for the 
claimed condition and the disorder was first diagnosed after 
service and, so, the disorder was not shown to have been incurred 
or aggravated during service. 

After the Veteran was provided notice of the decision, he did not 
appeal the rating decision, and it became final based on the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

In September 2005 the Veteran applied to reopen the claim of 
service connection for myositis of the lumbar region.  

A claim will be reopened and re-adjudicated on the merits only if 
new and material evidence is presented.  38 U.S.C.A. § 5108.  
Because the rating decision in September 2005 was the last final 
denial of the claim for service connection for a low back 
disorder, the Board must review the evidence submitted since then 
to determine, regardless of how the RO ruled on the question, 
whether there is new and material evidence to reopen, and then 
re-adjudicate the claim on the merits, because reopening is 
jurisdictional.  38 U.S.C.A. § 5108; Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992); see also Kutscherousky v. West, 12 Vet. 
App. 369, 371 (1999) (per curiam) (holding that the "presumption 
of credibility" doctrine, articulated in Evans v. Brown, 9 Vet. 
App. 273 (1996), was not altered by the ruling in Hodge v. West, 
155 F.3d 1356 (Fed.Cir. (1998).  The ultimate weight to be 
accorded evidence is a question of fact that must be determined 
based on all of the evidence on file but only after a claim is 
reopened.  Justus, 3 Vet. App. at 513. 

Under 38 C.F.R. § 3.156(a), new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The doctrine of the favorable resolution of doubt is not 
applicable in the reopening analysis but applies only after new 
and material evidence has been submitted to reopen a claim and 
adjudication of the claim on the merits.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1994).  

Evidence Previously Considered 

The service treatment records (STRs) are negative for signs, 
symptoms, history, complaint or treatment for any low back 
disability. 

The Veteran was admitted to a VA hospital in Saginaw, Michigan, 
on September 23, 1969, at which time the Veteran reported having 
had back pain since an injury in a fall while in Vietnam.  He 
complained of a tooth-ache like pain in the arch of his low back 
and occasionally into the region of the right hip.  The pain was 
worse upon sitting.  On examination the Veteran had no sensory or 
reflex changes.  Leg lengths were equal.  There was between 1/4 to 
1/2 inch atrophy of the right calf and thigh.  There was mild 
limitation of right lateral bending.  Straight leg raising was to 
60 degrees on the right and to 80 degrees on the left.  He walked 
well on his heels and on his toes.  X-rays revealed no spinal 
abnormality.  He was instructed in William's exercises and 
discharged.  The discharge disease was chronic myositis of the 
lumbar region.  A clinical notation associated with the X-ray of 
the lumbar spine noted that he had had pain for the past one (1) 
year.  However, a nurse's note indicates that he was admitted for 
low back pain which he had had for the past three (3) weeks and 
which had started at work.  The pain radiated down to the right 
hip and was aggravated by sitting or lying in an incorrect 
position but bending also caused pain at times.  

Additional Evidence

The additional evidence includes the Veteran's service personnel 
records which corroborate his service in Vietnam.  

Additional clinical records of the Veteran's VA hospitalization 
in June 1969, not previously on file, reflect a notation that he 
had had low back for over one year which occasionally radiated 
down his legs.  Lumbosacral X-rays taken on June 23, 1969, 
suggested possible narrowing of the lumbosacral interspace and 
possible bilateral defects in the area of the isthmus at the 
lumbosacral level but no forward displacement of L54 as to S1. 
The impression was a suspicion of narrowing of the joint space at 
the lumbosacral level; and bilateral defects thought to be 
present in the area of the lumbosacral isthmus suggesting 
spondylolysis. 

A discharge summary of the Veteran's December 1971 
hospitalization at the Saginaw General Hospital shows that he was 
admitted for back pain which radiated down his right leg.  It was 
reported that 3 1/2 years ago he had fallen from a platform, 
landing on his back and a drum fell on his legs.  Reportedly, he 
was told he had a muscular back strain when he underwent VA 
hospitalization 2 years ago.  Six months ago, while lifting and 
moving his snowmobile, he experienced back pain which persisted 
for one week but without radiation of pain down his right leg. 
One month ago, while moving stock at work he had low back pain 
which was followed by pain down the right leg one week later and 
which had become worse. The diagnosis was a muscular back 
syndrome, possible intervertebral disc - right L4-5.   After 
further studies the discharge diagnosis was a ruptured L4-5 
intervertebral disc. 

An operative report in March 1972 from the St. Luke's Hospital 
shows the Veteran had a laminectomy at L4, L5, and ablation of 
herniated nucleus pulposus.  An additional clinical record noted 
that between his last hospitalization (in 1971) and the current 
hospitalization, he had sustained a fall of about 3 feet from the 
tailgate of a truck which precipitated an acute exacerbation of 
his symptoms in the back and down the right leg.  

Also received, in 2005, was statement from a service comrade 
attesting to the Veteran's inservice injury of falling and having 
a 30 gallon drum land on him, for which he was seen by medics.  

Postservice private clinical records of treatment for diabetes 
and other musculoskeletal symptoms over many years following 
service show the in 1999 there was recorded a history of the 
Veteran's having had back surgery in 1972.  

The additional evidence since the October 1969 rating decision 
includes numerous VA outpatient treatment (VAOPT) records which, 
in part, reflect continued treatment for low back symptoms.  

On VA orthopedic examination in June 2005, in conjunction with a 
claim for service connection for knee disabilities, it was 
reported that after service the Veteran began working for General 
Motors and then started complaining about his back.  He related a 
history of having had back surgery in 1972.  Occasionally, there 
was radiation of back pain with numbness and pain in both feet 
and legs.  He also related having had diabetes for 4 or 5 years.  
Electromyograhic testing was done and revealed isolated 
denervation of "EDB" of the right foot probably secondary to 
old lumbar radiculopathy.  It was noted that he had had a lumbar 
laminectomy in 1972.  The relevant diagnosis was isolated 
denervation of "EDB" of the right foot likely secondary to 
long-standing lumbar radiculopathy.  

An October 2005 VAOPT records reflects that the Veteran reported 
having fallen in a shower when in Vietnam and had had some back 
trouble and later had back surgery for it. 

On VA examination in November 2005, for evaluation of diabetes, 
it was noted that the Veteran had had L5-S1 fusion in 1971.  
After an examination the diagnoses included no evidence of 
peripheral neuropathy of the lower extremities. 

Received in October 2006 was a statement from another service 
comrade attesting to the Veteran's back injury in Vietnam when a 
30 gallon holding tank and the Veteran fell to the ground, with 
the tank landing on the Veteran, requiring the Veteran to be 
picked up by medics. 

On VA examination in April 2007 the Veteran's history of an 
inservice back injury was reported.  X-rays revealed degenerative 
disc disease (DDD) at L4-5 and L5-S1.  The radiological 
impression was DDD of the lower lumbar spine and spondylosis of 
the upper lumbar spine.  After a physical examination an opinion 
was rendered that the Veteran's current lumbar DDD was less 
likely as not caused by or a result of his military service and 
the rationale was that there was no medical evidence linking the 
[inservice] fall to DDD of the lumbar spine and there were other 
injuries sustained to the back after the Veteran's military 
service. 

At the October 2007 travel Board hearing the Veteran's service 
representative stated that new evidence from a private physician 
related a good chronology of the inservice injury from a fall and 
how it had affected the Veteran since that time.  Page 3 of the 
transcript.  The Veteran testified that when in Vietnam he had 
been filling a large drum that was used as a water tank, which 
was used for taking showers, when he fell landing on the ground 
and the large drum landed on him.  Pages 3 and 4.  The Veteran 
had been taken to a "MASH" unit where he was told to lay down 
and was given some pills and was told that it was thought that he 
had muscle spasm.  After a while (apparently a matter of only 
hours) at the "MASH" unit he was returned to his unit with 
instructions to get bed rest and to take some pills.  He had had 
chronic pain since then which he had self-medicated with over-
the-counter (OTC) medications.  After service his back began to 
hurt him more after he began his employment with General Motors 
and, so, at that time he went to VA for his back and was told 
that he just had a muscle spasm.  Page 4.  His symptoms continued 
to worsen and in 1971 and 1972 he had to have traction for his 
back and leading to low back surgery in 1972, followed by more 
traction in 1973 and 1977.  Page 5.  The Veteran testified that 
he still had back problems, including pain, but the symptoms were 
not as severe as prior to his back surgery.  Page 6.  During his 
first year after military service he had shooting pains down his 
legs and numbness in his ankles.  He had been diagnosed with low 
back pain in June 1969 at "Saginaw" which was within his first 
year after military service.  Page 7.  He began seeing a private 
physician in 1971 and had a lumbar laminectomy at L4 and L5 in 
1972.  Page 9.  

The Veteran's wife clarified, for the record, the nature of the 
Veteran's inservice injury in that he was up on a platform and a 
30 gallon drum came down and hit the Veteran across the legs and 
pelvic area.  Page 9.  The Veteran further testified that it was 
this same injury that caused his [now service-connected] 
disabilities of the knees.  Page 10.  

On VA examination of the Veteran's knees in September 2008 the 
Veteran's history of an inservice injury [as related above] was 
again recorded.  It was reported that the "Veteran is service-
connected for a lumbar spine condition that arose from this given 
history, despite the fact that the treatment records contained in 
the [V]eteran's claim file do not document the fall.  Assuming 
that the injury did occur, it is as likely as not that the 
[V]eteran's bilateral knee condition had onset during this injury 
on active duty."  

Reopening Analysis

Initially, the Board notes that the updated VAOPT records are not 
new and material.  See Cornele v. Brown, 6 Vet. App. 59, 62 
(1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) (medical 
evidence that merely documents continued diagnosis and treatment 
of disease, without addressing the crucial matter of medical 
nexus, does not constitute new and material evidence).  

The additional evidence includes a report of X-rays taken during 
the Veteran's VA hospitalization in October 1969.  He was 
admitted on June 23, 1969, only three days beyond the one year 
period for presumptive service connection for arthritis.  The X-
rays revealed spondylolysis.  "Spondylolysis is defined as a 
dissolution of a vertebra; a condition marked by platyspondylis, 
aplasia of the vertebral arch, and separation of the pars 
interarticularis."  Smith v. Derwinski, 1 Vet. App. 235, 236 
(1991).  In Dentman v. Principi, No. 91-1562, slip op. at 2 and 3 
(U.S. Vet. App. Oct. 27, 1992) (a memorandum decision without 
precedential authority under Bethea v. Derwinski, 2 Vet. App. 252 
(1992)) the Court approved of language in a Board decision which 
stated that "[s]pondylolysis [] is a congenital defect and is 
not considered to be a disease or injury within the meaning of 
applicable VA legislation."  

In sum, the old and the new evidence, together, establish that 
the Veteran did, in fact, occur an injury of his low back during 
his active military service.  When first hospitalized, in October 
1969 just over one year after service, he dated his back pain 
back in time to his military service.  He subsequently had 
further low back injuries, at least three additional postservice 
back injuries, prior to his low back surgery in 1972.  

The VA examination in 2007 yielded an opinion that the Veteran's 
current lumbosacral DDD was unrelated to his military service, in 
part due to postservice injuries.  

In this regard, in Falzone v. Brown, 8 Vet. App. 398, 404 (1995) 
(where the issue was aggravation of pes planus) the Court stated 
that where there was an application to reopen a claim, because 
the Board had remanded the case for an examination to determine 
the nature and severity of the claimed condition, the examination 
would not have been necessary unless the claim was to be 
adjudicated on the merits.  In Falzone, at 404, the Court held 
that in rendering such assistance (i.e., obtaining a VAX before 
reopening) "the Board performed a "de facto reopening" of the 
claim.  

When the Veteran was first hospitalized in October 1969, there is 
a clinical record which observes that the Veteran had had back 
pain for three weeks which had started at work.  However, during 
that hospitalization the Veteran also reported having had back 
pain since his inservice injury and the records of the 1969 VA 
hospitalization do not reflect that he had an additional 
postservice injury prior to that admission (although subsequent 
private clinical records do document additional injuries prior to 
the 1972 surgery).  

The Board can not overlook the fact that at the time of the 1969 
VA hospitalization an examination found that the Veteran had 
atrophy of the right calf and thigh.  This is not a clinical 
finding which is likely to have developed during the brief 
interim of three weeks which is the time duration between the 
possible exacerbation of back pain and his VA hospitalization in 
1969.  

The Board does note that the VA examiner in 2008 was incorrect in 
assuming that the Veteran is service-connected for a low back 
disorder.  

Nevertheless, the Board is of the opinion that given the record 
as it now stands, i.e., both the old and the new evidence, there 
is a possibility of substantiating the claim.  

Accordingly, the application to reopen the claim for service 
connection for a low back disorder is granted.  However, de novo 
adjudication of the claim will be deferred pending additional 
evidentiary development.  


ORDER

New and material evidence has been presented to reopen the claim 
of service connection for myositis of the lumbar region.  To this 
extent only, the claim is granted.  


REMAND

Recently associated with the claim file is an award letter 
notifying the Veteran that as of January 2005 he was entitled to 
Social Security Administration disability benefits.  The 
underlying medical records associated with that claim are not on 
file but should be obtained.  See Generally Golz v. Shinseki, 590 
F.3d 1317 (Fed.Cir. 2010).  

Given the reopening of this claim and the recent VA examination 
in September 2007, in the judgment of the Board the Veteran 
should be afforded an additional VA examination with respect to 
the etiology and origin of his low back disability.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain all records 
from that agency concerning the Veteran's 
award of disability benefits, including a 
copy of the decision and any medical 
records used to make the determination, 
copies of any hearing transcripts, etc.  
If the RO learns that the records sought 
do not exist or that further efforts to 
obtain them would be futile, this must be 
specifically indicated in the record. 

2.  Afford the Veteran a VA examination to 
address the etiology of the claimed low 
back disorder.  The examiner must have 
access to and review the claims folders 
for the Veteran's pertinent medical 
history.  All necessary testing should be 
done and the examiner should review the 
results of any testing prior to completion 
of the examination report.  

The examiner is asked to express an 
opinion as to whether the Veteran's 
current low back disability is at least as 
likely as not related to the Veteran's 
period of service.  

In this connection, the examiner is 
requested to comment upon the 
significance, if any, of the atrophy of 
the Veteran's right calf and thigh which 
was found during his VA hospitalization in 
October 1969 and whether it is related in 
any way to his claimed low back 
disability.  Also, the examiner is 
requested to comment on the significance, 
if any, of the X-ray findings, including, 
spondylolysis, during the VA 
hospitalization in October 1969.  

In formulating the medical opinion, the 
examiner is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility."  Rather, it means that the 
weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.

If the requested opinion cannot be 
provided without resort to speculation, 
the examiner should so state and must 
provide the rationale therefor.   

The Veteran is hereby advised that failure 
to report for any scheduled VA examination 
without good cause shown may result in the 
denial of the original claim for service 
connection.

3.  Thereafter, claim for service 
connection for a low back disorder should 
be adjudicated on de novo basis.  

If the benefit sought remains denied, 
furnish the Veteran, and representative, 
if any, a Supplemental Statement of the 
Case (SSOC) and return the case to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


